Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 9)* REX Stores Corporation (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 761624105 1. NAME OF REPORTING PERSON(S) Lawrence Tomchin 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Unites States of America NUMBER OF 5. SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6. SHARED VOTING POWER EACH REPORTING PERSON 7. SOLE DISPOSITIVE POWER WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 524,449 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.2% 12. TYPE OF REPORTING PERSON* IN Item 1. (a) Name of Issuer: REX Stores Corporation (b) Address of Issuers Principal Executive Offices: 2875 Needmore Road Dayton, Ohio 45414 Item 2. (a) Name of Person Filing: Lawrence Tomchin (b) Address of Principal Business Office, or if None, Residence: 2875 Needmore Road Dayton, Ohio 45414 (c) Citizenship: United States of America (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 761624105 Item 3. Inapplicable Item 4. Ownership. The following information concerning ownership of Common Stock is given as of February 1, 2010: (a) Amount Beneficially Owned 524,449 Shares of Common Stock, 337,500 of which represent the right to acquire stock within 60 days. (b) Percent of Class 5.2% (c) Number of Shares as to which the Person has: (i) Sole power to vote or direct the vote 512,061 (ii) Shared power to vote or direct the vote 12,388 (iii) Sole power to dispose or to direct the disposition of 512,061 (iv) Shared power to dispose or to direct the disposition of 12,388 Item 5. Ownership of Five Percent or Less of a Class. Inapplicable Item 6. Ownership of More Than Five Percent on Behalf of Another Person. Inapplicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or
